DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matter

Claims 1, 11, 14, 17-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is about multi-user collaborative creation comprising: obtaining a three-dimensional (3D) creation created by a first creator from a server, the 3D creation comprising at least one creation element, the at least one creation element being determined by a first terminal corresponding to the first creator, obtaining creation information corresponding to each creation element according to the 3D creation, the creation information comprising a first creator identifier, wherein the first creator identifier being configured to identify the first creator; and determining the first creator corresponding to the each creation element according to the creation information corresponding to the each creation element;
transmitting a creation modification request to the first terminal corresponding to the first creator, the creation modification request comprising a creation element identifier, a modification scheme and a second creator identifier, the second creator identifier being configured to identify a second creator who requests to modify the 3D creation; receiving a creation modification response returned by the first terminal according to the creation modification request, the creation modification response being fed by the first terminal according to a determined result which is obtained by determining whether the modification scheme is appropriate according to the creation element identifier and the second creator identifier, the creation modification response comprising approval of modification of the second terminal or disapproval of modification of the second terminal; and when the creation modification response is the approval of modification, modifying the creation element corresponding to the creation element identifier according to the modification scheme and associating the modified creation element with the second creator identifier corresponding to the second terminal to obtain a first association relationship, to enable other creators, who want to modify the modified creation element, ask for approval of the second creator through the second creator identifier:
uploading the modified 3D creation and the first association relationship to a server to enable the server to store the modified 3D creation, wherein the modified 3D creation is updated by the second terminal using the modified creation element.
Megiddo 20140289645, Miller 20130120368, and Yerli 20150215390 combined cannot discloses these limitations perfectly. The applicant’s argument is persuasive. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 11, 14, 17-19 and 21 depend on claim 1, are allowed based on same reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616